Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 1, “an air conditioning system that can slide forward and backward along a mounting base” and “indoor and outdoor fan which are integrated in the air condition system on a frame” must be shown or the feature(s) canceled from the claim(s).  Only a cabinet is shown in all the figures configured to slide. No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, in claim 2, “an evaporator, condenser, compressor, and the indoor fan and outdoor fan of the integrated air conditioning system are integrated in the physical frame, and the outdoor fan is an EC fan”, must be shown or the feature(s) canceled from the claim(s).  Only a cabinet is shown in all the figures configured to slide. No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 9, “an airflow assembly connected to a return vent” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 4, “a side wall provided with an air conditioning sliding outlet at the position corresponding to the integrated air conditioning system”, “a sealing plate”, “a lower part of the air conditioning sliding outlet which is detachably mounted with an external mounting base”, “a transportation table of the external mounting base” and “a transportation table of the mounting base in the container” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 5, “wherein at least one of a rack system, an 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the mounting base" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-11 are also rejected under 112(B) as being dependent upon claim 1.
Claim 7 recites the limitation "a container of the container type data center" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The office is unclear if “a container” is separate from the container in claim 1 or different. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The office is unclear where the air conditioning system is mounted within a container integrated with an outdoor fan, as the claim implies, an outdoors fan while the air conditioning system is located within the container. The office will interpret said limitation as the air condition system having two fans.  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The office is unclear regarding the limitation of claim 4, as the limitation are towards a method of transporting a container type data center. If so, the office is unclear of what is required of the container type data center. Does the data center require two transportation tables and/or an external mounting base? 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The office notes that the specification fail to describe the transportation tables and if they are part of the data center or not. The office is unclear what is needed for the container type data center, as claim 4 recites method steps for transportation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-5, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S 2017/0034955 A1) in view of Rancic (U.S 2020/0344916 A1). 
In regards to Claim 1, Chan discloses an energy-saving container-type data center (Fig.1, #100) is characterized in that: an integrated air conditioning system (Fig.1, #300) is adopted (Fig.1 and 5, which discloses #300 adopted to the container #100), and the integrated air 5conditioning system can slide forward and backward (Fig.4-5, #300 can slide via rails #121/191, paragraph [0021]) along the mounting base (Fig.4-5, #190) of the container-type data center (Fig.5, #100).
Chan does disclose in figure 1-3, that vents are placed on both sides of the air condition system to intake/discharge air (See Fig.1 & 3, #320).
Chan fails to explicitly disclose: An indoor fan and outdoor fan of the integrated air conditioning system are integrated in an integrated physical frame. 
However, Rancic discloses: An indoor fan (Fig.4-5, #52, which is interpreted as the indoor fan supplying air to the indoor) and outdoor fan (Fig.5, #62, which is the fan which ingress/egress air from/to outdoors) of the integrated air conditioning system (Fig.4-5, #10) are integrated in an integrated physical frame (Fig.4-5, #32, as such the office notes that with the combination of Chan in view of Rancic, the moveable air condition system integrated within a container data center (as taught by Chan) would be modified to have an integrated air condition system including an indoor/outdoor fans (as taught by Rancic) to provide cool air within the data center). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the moveable air condition system integrated within a container data center (as taught by Chan) to have an integrated air condition system including an indoor/outdoor fans (as taught by Rancic) to provide cool air within the data center. By utilizing fans within the air condition system, would allow for a constant stream of cooling air to the components within the data center and furthermore, help exhaust heated air away from said components.
In regards to Claim 4, Chan in view of Rancic discloses the energy-saving container-type data center according to claim 1, wherein the integrated air-conditioning system (Chan, Fig.1, #300) is detachably mounted on the mounting base during transportation (Chan, Fig.1 and 4, #300 is slide on to support #121 off of #190), and the integrated air-conditioning system 18and the mounting base are located Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).
In regards to Claim 5, Chan in view of Rancic discloses the energy-saving container-type data center according to claim 1, wherein at least one of a rack system (Chan, Fig.1, #200 rack system), an uninterrupted power supply and distribution system, a battery system, a firefighting system, an access security system, power environment monitoring system, video monitoring system, integrated wiring 
In regards to Claim 7, Chan in view of Rancic discloses the energy-saving container-type data center according to claim 1, wherein an airflow management system (Rancic, Fig.5, #10 in conjunction with #24 is the airflow management system) is arranged in a container of the container-type data center (Fig.5, #12), and the airflow management system isolates a cold airflow from a hot airflow in the container (Rancic, Fig.5, #24 isolates the cold airflow #66 from hot airflow #68).
In regards to Claim 10, Chan in view of Rancic disclose the energy-saving container-type data center according to claim 7, wherein an 20air supply type of the integrated air conditioning system (Rancic, Fig.5, #10) is upper air supply (Rancic, Fig.5, #36)  and lower return air (Rancic, Fig.5, #54), the airflow management system (Rancic, Fig.5, #10 in conjunction with #24 is the airflow management system) isolates a return air vent of the lower return air from an air supply vent of the upper air supply (Rancic, Fig.5, #24), and the hot airflow is enclosed in a space at a rear of a cabinet (Rancic, Fig.5, #22 hot air is enclosed in a space at a rear or the cabinet), the hot airflow enters the return air vent from the rear of the cabinet (Rancic, Fig.4, #54, the hot air flows to the return air vent from the rear of cabinet #18), and the cold air flow from the air 20supply vent enters a front of the cabinet through a top of the cabinet (Rancic, Fig.5, #36 which disclose the cold air flows from the supply air vent from the top of the cabinet #18). 
In regards to Claim 11,. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S 2017/0034955 A1) in view of Rancic (U.S 2020/0344916 A1), and further, in view of Filipovic (U.S 2021/0207843 A1). 
In regards to Claim 2, Chan in view of Rancic discloses the energy-saving container-type data center according to claim 1, 10wherein a distance that the integrated air conditioning system can slide forward and backward along the mounting base is not less than 200mm (Chan, Fig.4-5, the air condition system can slide more than 200mm along the mounting base), an evaporator (Rancic, Fig.4, #58), condenser (Rancic, Fig.4, #60), compressor (Rancic, Fig.4, #48), and the indoor fan (Rancic, Fig.4, #52) and outdoor fan (Rancic, Fig.4, #62) of the integrated air conditioning system (Rancic, Fig.4-5, #10) are integrated in the physical frame (Rancic, Fig.4-5, #32).
Chan in view of Rancic fail to explicitly disclose: The outdoor fan is an EC fan. 
However, Filipovic discloses: The outdoor fan is an EC fan (Fig.4, #6 and paragraph [0053], which discloses the cooling system includes an EC fan, as such, the office notes that with the combination of Chan in view of Rancic and Filipovic, the outdoor fan (as taught by Rancic) would be modified to be an EC fan (as taught by Filipovic) to help treat the cooling air used for heat dissipation). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the outdoor fan (as taught by Rancic) to be an EC fan (as taught by Filipovic) to help treat the cooling air used for heat dissipation. By including an EC fan within the integrated air condition system, would increase the energy efficiency, as EC fans offer control that of an AC induction fan and constantly monitors the power being used to allow for continuous adjustments to keep power optimized. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S 2017/0034955 A1) in view of Rancic (U.S 2020/0344916 A1), and further, in view of Luo (U.S 2021/0360831 A1). 
In regards to Claim 3, Chan in view of Rancic discloses the energy-saving container-type data center according to claim 1.
Chan in view of Rancic fail to disclose: Wherein the integrated air conditioning system has three switchable operating modes, in which in a first mode, a compressor forms a circulation path with an 
However, Luo discloses: Wherein the integrated air conditioning system (Fig.1, #20/10/30 and paragraph [0008], which disclose air condition system) has three switchable operating modes, in which in a first mode, a compressor forms a circulation path with an condenser and an evaporator (Fig.1, paragraph [0036], which discloses in the first mode, the compressor, condenser, and the evaporator #30 form a circulation path to dissipate heat generated by the data center); in a second mode, the compressor, the condenser, a fluorine pump and the evaporator form the circulation path (Fig.1, and paragraph [0036], discloses circulation through compressor, condenser, fluorine pump #212 and evaporator #30); and in a third 20mode: the condenser, fluorine pump and the evaporator form the circulation path (Fig.1 and paragraph [0035], which discloses bypassing compressor #221 based on a third mode, as such the office notes that with the combination of Chan in view of Rancic and Luo, the air condition system (as taught by Chan in view of Rancic) would be modified to further include a fluorine pump and a controller which allows the air condition system to have three operating modes (as taught by Luo) to efficiently cool the data center). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the air condition system (as taught by Chan in view of Rancic) would be modified to further include a fluorine pump and a controller which allows the air condition system to have three operating modes (as taught by Luo) to efficiently cool the data center. By modifying the air condition system to including different operating modes, would improve the power efficiency by operating within the guidelines of the controller (Luo, paragraph [0010 & 0066]).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (U.S 2017/0034955 A1) in view of Rancic (U.S 2020/0344916 A1), and further, in view of Kikuchi hereafter as, Kik (U.S 2014/0319985 A1). 
In regards to Claim 6, Chan in view of Rancic discloses the energy-saving container-type data center according to claim 1.

Chan in view of Rancic fail to disclose: Wherein the container-type data center includes cabinets and the cabinets are configured to move forward and backward within a container of the container- type data center by a distance of not less than 100mm.
However, Kik discloses: Wherein the container-type data center includes cabinets (Fig.5-7, #16) and the cabinets are configured to move forward and backward (Fig.4-7, which discloses #16 are configured to move back and forth, see paragraph [0003] within a container of the container- type data center (Fig.1, #10) by a distance of not less than 100mm (Figs.4, discloses #16 can travel more than 100mm within the container data center, as such the office notes that with the combination of Chan in view of Rancic and Kik, the container type data center having a plurality of components (as taught by  Chan) would be modified such that the components are placed within cabinets which can move (as taught by Kik) for easier rearrangement). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the container type data center having a plurality of components (as taught by Chan) such that the components are placed within cabinets in a data center which can move (as taught by Kik) for easier rearrangement. By allowing the cabinets which include electronics to move, would allow for easier transportation, rearrangement, and/or installation/removal, if needed.
In regards to Claim 7, Chan in view of Rancic discloses the energy-saving container-type data center according to claim 1.
Chan in view of Rancic discloses: wherein an airflow management system is arranged in a container of the container-type data center, and the airflow management system isolates a cold airflow from a hot airflow in the container.
However, Kik discloses: Wherein an airflow management system (Fig.7, #76/72/70 in conjunction create the management system) is arranged in a container of the container-type data center (Fig.7), and the airflow management system isolates a cold airflow from a hot airflow in the container (Fig.7, #76 is designed to isolate the cold airflow #A from heated airflow #B, as such the office notes that with the combination of Chan in view of Rancic and Kik, the slidable air conditioning system disposed within a 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the slidable air conditioning system disposed within a container (as taught by Chan in view of Rancic) to include an airflow management system (as taught by Kik) to efficiently cool the electronic devices within the cabinets. By including an airflow management system would help ensure the cooling air is not mixed or affected by the heated air, thus reducing energy costs due to the efficiency of cooling via the airflow management system.  
In regards to Claim 8, Chan in view of Rancic and Kik disclose the energy-saving container-type data center according to claim 7, wherein an air supply type of the integrated air-conditioning system is lower air supply (Kik, Fig.7, #a, which is the lower air supply) and upper return air (Kik, Fig.7, #b, which is the upper return air), and the airflow management system isolates an air supply vent of the lower air supply from a return air vent of the upper return air (Kik, Fig.7, #76 isolated the air supply form the return air), and the cold air flow is enclosed in a space at a front of a cabinet (Kik, Fig.7, #16, #a is in front of the cabinet #16), and the 10hot airflow flows from a rear of the cabinet (Kik, Fig.7, #b flows from the rear of cabinet #16) through a top of the cabinet to the return air vent (Kik, Fig.7 to the top of the cabinet to the return air vent #64).
In regards to Claim 9, Chan in view of Rancic and Kik disclose the energy-saving container-type data center according to claim 7, wherein an air supply type of the integrated air-conditioning system is lower air supply (Kik, Fig.7, #a) and upper return air (Kik, Fig.7, #b), and the airflow management system includes a hot 15aisle cavity (Kik, Fig.7, behind cabinet #16) at a rear of a cabinet, a return air channel above the cabinet (Kik, Fig.7, which disclose a return air channel above #16), and an airflow assembly (Kik, Fig.7, #72) connected to a return air vent of the upper return air (Kik, Fig.7), and the hot airflow at the rear of the cabinet flow to the air return vent through a top of the cabinet (Kik, Fig.7, hot airflow #b flows at the rear of #16 and to the air return vent on top of the of the cabinet). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tabe (U.S 2016/0057892 A1) – Discloses a container type data center having an air condition system, wherein a plurality of cabinets are placed within said container, and wherein the ac system cools the plurality of cabinets and dissipates heat outwards of said container. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835